       Case 2:18-cv-03040-BSB Document 18 Filed 01/18/19 Page 1 of 2




 1 Samuel R. Randall (No. 024517)
   ROBAINA & KRESIN PLLC
 2 5343 N 16th Street, Suite 200
   Phoenix, Arizona 85016
 3 Telephone: (602) 682-6450
   Facsimile: (602) 682-6455
 4 srr@robainalaw.com
 5 Attorneys for Plaintiff Elizabeth Castro Ayala
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF ARIZONA
 8   Elizabeth Castro Ayala,
                                                     No. 2:18-cv-03040 BSB
 9                Plaintiff,
10   vs.
11                                                   NOTICE OF SETTLEMENT
     Express Urgent Care, P.C.; Express
12   Urgent Care Central, LLC; Express Urgent
     Care Central, LLC; Express Urgent Care
13   North Mountain, LLC; Express Urgent
     Care Prasada, LLC; Express Urgent Care
14   Surprise, LLC; Express Urgent Care
     Thunderbird, LLC; and Duke Nguyen,
15
                  Defendants.
16
17
18          Plaintiff Elizabeth Castro Ayala provides notice to the Court that the parties have
19   settled the above-captioned case. The parties anticipate filing a stipulation for dismissal
20   within thirty days.
21          RESPECTFULLY SUBMITTED this 18th day of January 2019.
22                                            ROBAINA & KRESIN PLLC
23
24                                            By /s/ Samuel R. Randall
                                                   Samuel R. Randall
25                                                 Attorney for Plaintiff
26
27
28
       Case 2:18-cv-03040-BSB Document 18 Filed 01/18/19 Page 2 of 2




 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on the 18th day of January 2019, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF System
 4   for filing.
 5
 6    /s/ Gaynell Carpenter
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
